DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on 06/20/2019 and 11/01/2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement have been considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1-13,15-20 are rejected under 35 U.S.C. 103 as being unpatentable over  Rumbaugh et al. (US 2015/0188384) in view of Swanson et al. (US 2016/0208848).
	Regarding claim 1, Rumbaugh et al. discloses:
A submersible pump electrical motor (abstract), comprising: 
a stator (27) having a stator bore (29) with a longitudinal axis (33) and an inward-facing stator bore wall (by 29); 
a shaft (31) extending through the stator bore along the axis; 
first and second rotor sections (37) mounted to the shaft  (31) for rotation therewith; 
a bearing body (45) having a hub (55) with a hub bore through which the shaft (31) extends.
 Rumbaugh et al. do not disclose a plurality of centralizing arms that extend outward from the hub and are biased against the stator bore wall.
Swanson et al. disclose a device with a plurality of centralizing arms (402, Figs 4,7,8,10) that extend outward from the hub (406) and are biased against the wall (404, paras 34-40,78,89), for the purpose to provide supporting stiffness and numerous 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. to have a plurality of centralizing arms that extend outward from the hub and are biased against the stator bore wall, as Swanson et al. discloses.
The motivation to do so would provide supporting stiffness and numerous sliding interfaces which dissipate vibration energy induced by relative motion of the various surfaces though friction (para 35 of Swanson et al.).

Regarding claim 2/1, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above. Rumbaugh et al. do not disclose further comprising: an axially extending slot in the stator bore wall; and a tab on an outer portion of one of the centralizing arms that fits within the slot to prevent rotation of the bearing body relative to the stator. 
	Swanson et al. discloses further comprising: an axially extending slot in the stator bore wall (para 83); and a tab (802) on an outer portion of one of the centralizing arms that fits within the slot to prevent rotation of the bearing body relative to the stator (para 83 and Fig 8).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. to further comprising: an axially extending slot in the stator bore wall; and a tab on 
The motivation to do so would provide supporting stiffness and numerous sliding interfaces which dissipate vibration energy induced by relative motion of the various surfaces though friction (para 35 of Swanson et al.).

Regarding claim 3/1, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above. Rumbaugh et al. do not disclose wherein the centralizing arms are formed of a metal.
	Swanson et al. discloses wherein the centralizing arms are formed of a metal (para 89).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. wherein the centralizing arms are formed of a metal, as Swanson et al. discloses.
The motivation to do so would provide a high thermal conductivity may provide a better thermal path to help remove heat from the supported structure than a viscoelastic or rubber bearing (para 89 of Swanson et al.).

 	Regarding claim 4/1, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above, except wherein each of the centralizing arms gradually decreases in thickness from a junction with an exterior of the hub to a tip of the centralizing arm. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. wherein each of the centralizing arms gradually decreases in thickness from a junction with an exterior of the hub to a tip of the centralizing arm, as Swanson et al. discloses various shapes and sizes.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).
Rumbaugh et al. in view of Swanson et al. discloses the claimed invention except for wherein each of the centralizing arms gradually decreases in thickness from a junction with an exterior of the hub to a tip of the centralizing arm. It would have been an obvious matter of design choice to change the shape wherein each of the centralizing arms gradually decreases in thickness from a junction with an exterior of the hub to a tip of the centralizing arm since such a modification would have involved a mere change in the shape of a component. A change in shape if generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).

Regarding claim 5/1, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above. Rumbaugh et al. do not teach wherein the centralizing arms circumscribe an outer diameter while the bearing body is removed from the stator 
However Swanson et al. discloses wherein the centralizing arms circumscribe an outer diameter while the bearing body is removed from the stator bore that is greater than an inner diameter of the stator bore, resulting in an elastic deflection of the centralizing arms when the bearing body is inserted within the stator bore (the gap between a mounting surface (406) and the counter-surface (404) in the assembled state may be less than the free-state height of the wing foil bearing (para 78 and Fig 4).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. wherein the centralizing arms circumscribe an outer diameter while the bearing body is removed from the stator bore that is greater than an inner diameter of the stator bore, resulting in an elastic deflection of the centralizing arms when the bearing body is inserted within the stator bore, as Swanson et al. discloses various shapes and sizes.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).

Regarding claim 6/1, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above. Rumbaugh et al. do not teach wherein: each arm has a tip and a base where it joins the hub; and each arm has a curved inward-facing side extending from the base to the tip that is radially spaced outward from an exterior of the hub. 

Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. wherein: each arm has a tip and a base where it joins the hub; and each arm has a curved inward-facing side extending from the base to the tip that is radially spaced outward from an exterior of the hub, as Swanson et al. discloses.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).


Regarding claim 7/1, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above, except wherein: each arm has a base where it joins the hub and a tip; each arm has a curved inward-facing side extending from the base to the tip that is radially spaced outward from an exterior of the hub; and each arm has a curved outward-facing side extending from the base to the tip; and a thickness of each arm measured from the inward-facing side to the outward-facing side decreases from the base to the tip. 
	However Swanson et al. discloses centralizing arms with various shapes and sizes (variations of 402 in Figs 4,7,8,10, paras 82,83).

The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).
Rumbaugh et al. in view of Swanson et al. discloses the claimed invention except  wherein: each arm has a base where it joins the hub and a tip; each arm has a curved inward-facing side extending from the base to the tip that is radially spaced outward from an exterior of the hub; and each arm has a curved outward-facing side extending from the base to the tip; and a thickness of each arm measured from the inward-facing side to the outward-facing side decreases from the base to the tip. It would have been an obvious matter of design choice to change the shape wherein: each arm has a base where it joins the hub and a tip; each arm has a curved inward-facing side extending from the base to the tip that is radially spaced outward from an exterior of the hub; and each arm has a curved outward-facing side extending from the base to the tip; and a thickness of each arm measured from the inward-facing side to the outward-facing side decreases from the base to the tip, since such a modification would have involved a mere change in the shape of a component. A change in shape if generally recognized 

Regarding claim 8/1, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above, except further comprising: an axially extending slot in the stator bore wall; and wherein each of the arms has a base where it joins the hub and each of the arms curves outward from the base to a tip; and a tab extends radially outward from the tip of at least one of the arms into the slot to prevent rotation of the bearing body relative to the stator. 
	However Swanson et al. discloses wing foil layers with various shapes and sizes (Figs 4,7,8,10, paras 82,83) and a retaining feature (802) at one end that may be inserted into a corresponding profiled slot cut into a housing to position and mount the wing foil bearing in the housing (para 83 and Fig 8).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. further comprising: an axially extending slot in the stator bore wall; and wherein each of the arms has a base where it joins the hub and each of the arms curves outward from the base to a tip; and a tab extends radially outward from the tip of at least one of the arms into the slot to prevent rotation of the bearing body relative to the stator, as Swanson et al. discloses variations of retaining features and slot cuts, as discussed above.


Regarding claim 9/1, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above, except wherein the bearing body, including the hub and the arms, is formed of a single, monolithic piece of a non-magnetic metal. 
	However Swanson et al. discloses wherein the bearing body, including the hub and the arms, is formed of a single, monolithic piece of a non-magnetic metal (para 74, Fig 1).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. further comprising: an axially extending slot in the stator bore wall; and wherein each of the arms has a base where it joins the hub and each of the arms curves outward from the base to a tip; and a tab extends radially outward from the tip of at least one of the arms into the slot to prevent rotation of the bearing body relative to the stator, as Swanson et al. discloses variations of retaining features and slot cuts, as discussed above.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).


Regarding claim 10, Rumbaugh et al. discloses:
A submersible pump electrical motor (abstract), comprising: 

a shaft (31) extending through the stator bore; 
first and second rotor sections (37) mounted to the shaft (31) for rotation in unison; 
a bearing sleeve (47) between the first and second rotor sections (37) and mounted to the shaft (31)for rotation in unison; 
a bearing body (45)  having a hub (55) with a hub bore that receives the bearing sleeve (47) in sliding, rotational engagement (para 24).
Rumbaugh et al. do not disclose an axially extending slot formed in the stator bore wall; a plurality of centralizing arms circumferentially spaced around the hub, each of the arms curving selectively into or away from the direction of rotation of the shaft, each of the arms having an outward-facing side that has a circumscribed outer diameter initially larger than an inner diameter of the stator bore wall, resulting in each of the arms deflecting radially inward and being biased against the stator bore wall once the bearing body is installed; a tab on at least one of the arms that engages the slot to prevent rotation of the bearing body relative to the stator; and wherein the bearing body, the hub, and the arms are formed of a single-piece monolithic metal that undergoes elastic deflection of the arms when the bearing body is installed in the stator bore. 
	Swanson et al. disclose a device with an axially extending slot formed in the stator bore wall (para 83, Fig 8); a plurality of centralizing arms (804) circumferentially spaced around the hub, each of the arms curving selectively into or away from the direction of rotation of the shaft, each of the arms having an outward-facing side that 
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. to have an axially extending slot formed in the stator bore wall; a plurality of centralizing arms circumferentially spaced around the hub, each of the arms curving selectively into or away from the direction of rotation of the shaft, each of the arms having an outward-facing side that has a circumscribed outer diameter initially larger than an inner diameter of the stator bore wall, resulting in each of the arms deflecting radially inward and being biased against the stator bore wall once the bearing body is installed; a tab on at least one of the arms that engages the slot to prevent rotation of the bearing body relative to the stator; and wherein the bearing body, the hub, and the arms are formed of a single-piece monolithic metal that undergoes elastic deflection of the arms when the bearing body is installed in the stator bore, as Swanson et al. discloses.
The motivation to do so would provide supporting stiffness and numerous sliding interfaces which dissipate vibration energy induced by relative motion of the various surfaces though friction (para 35 of Swanson et al.).


	However Swanson et al. discloses centralizing arms with various shapes and sizes (variations of 402 in Figs 4,7,8,10, paras 82,83).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. wherein the tab protrudes radially outward from the outward-facing surface of the arm on which it is located, as Swanson et al. discloses various shapes and sizes.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).
Rumbaugh et al. in view of Swanson et al. discloses the claimed invention except wherein the tab protrudes radially outward from the outward-facing surface of the arm on which it is located. It would have been an obvious matter of design choice to change the shape wherein the tab protrudes radially outward from the outward-facing surface of the arm on which it is located, since such a modification would have involved a mere change in the shape of a component. A change in shape if generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).

Regarding claim 12/10, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above, except wherein: each of the arms has an inward-facing 
	However Swanson et al. discloses centralizing arms with various shapes and sizes (Figs 4,7,8,10, paras 82,83).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. wherein: each of the arms has an inward-facing surface spaced outward from the hub; and the inward-facing surface has a different curvature than the outward facing surface, as Swanson et al. discloses various shapes and sizes.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).
Rumbaugh et al. in view of Swanson et al. discloses the claimed invention except wherein: each of the arms has an inward-facing surface spaced outward from the hub; and the inward-facing surface has a different curvature than the outward facing surface. It would have been an obvious matter of design choice to change the shape wherein: each of the arms has an inward-facing surface spaced outward from the hub; and the inward-facing surface has a different curvature than the outward facing surface, since such a modification would have involved a mere change in the shape of a component. A change in shape if generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).


	However Swanson et al. discloses centralizing arms with various shapes and sizes (variations of 402 in Figs 4,7,8,10, paras 82,83).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. wherein: each of the arms has a base where it joins an exterior surface of the hub; and each of the arms tapers in thickness from the hub to a tip of each of the arms, as Swanson et al. discloses various shapes and sizes.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).
Rumbaugh et al. in view of Swanson et al. discloses the claimed invention except wherein: each of the arms has a base where it joins an exterior surface of the hub; and each of the arms tapers in thickness from the hub to a tip of each of the arms. It would have been an obvious matter of design choice to change the shape wherein: each of the arms has a base where it joins an exterior surface of the hub; and each of the arms tapers in thickness from the hub to a tip of each of the arms, since such a modification would have involved a mere change in the shape of a component. A change in shape if generally recognized as being within the level of ordinary skill in the art. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).

A submersible pump electrical motor (abstract), comprising: 
a stator (27) having a stator bore (29) with a longitudinal axis (33) and an inward-facing stator bore wall (by 29); 
a shaft (31) extending through the stator bore; 
first and second rotor sections (37) mounted to the shaft (31) for rotation in unison and
a non-rotating bearing body having a hub (55).
Rumbaugh et al. do not disclose and a plurality of centralizing arms circumferentially spaced around the hub, the hub having a hub bore that receives the bearing sleeve in sliding, rotational engagement;  each of the arms having a base joining the hub and each of the arms curving from the base to a tip, each of the arms having an inward-facing curved surface facing and spaced outward from the hub and an outward-facing curved surface that is biased against the bore wall; wherein the arms are monolithic with the bearing body and the hub and formed of a metal that undergoes elastic deflection of the arms when the bearing body is installed in the stator bore; and each of the arms tapers in thickness from the base to the tip. 
Swanson et al. disclose a device with a non-rotating bearing body having a hub and a plurality of centralizing arms (804) circumferentially spaced around the hub, the hub having a hub bore that receives the bearing sleeve in sliding, rotational engagement (paras 36,77,85);  each of the arms having a base joining the hub and each of the arms curving from the base to a tip, each of the arms having an inward-facing curved surface facing and spaced outward from the hub and an outward-facing 
wherein the arms are monolithic with the bearing body and the hub and formed of a metal that undergoes elastic deflection of the arms when the bearing body is installed in the stator bore (para 74); and 
each of the arms tapers in thickness from the base to the tip (variations of 402 in Figs 4,7,8,10, paras 82,83).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. to have a non-rotating bearing body having a hub and a plurality of centralizing arms circumferentially spaced around the hub, the hub having a hub bore that receives the bearing sleeve in sliding, rotational engagement;  each of the arms having a base joining the hub and each of the arms curving from the base to a tip, each of the arms having an inward-facing curved surface facing and spaced outward from the hub and an outward-facing curved surface that is biased against the bore wall; wherein the arms are monolithic with the bearing body and the hub and formed of a metal that undergoes elastic deflection of the arms when the bearing body is installed in the stator bore; and each of the arms tapers in thickness from the base to the tip, as Swanson et al. disclose.
The motivation to do so would provide supporting stiffness and numerous sliding interfaces which dissipate vibration energy induced by relative motion of the various surfaces though friction (para 35 of Swanson et al.).


	However Swanson et al. discloses an axially extending slot (para 83) in the stator bore wall; and a tab (802) extending radially outward from the tip of at least one of the arms into the slot to prevent rotation of the bearing body relative to the stator (para 83).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. to have an axially extending slot in the stator bore wall; and a tab extending radially outward from the tip of at least one of the arms into the slot to prevent rotation of the bearing body relative to the stator., as Swanson et al. discloses.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).


Regarding claim 17/15, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above. Rumbaugh et al. do not teach wherein: the base of each of the centralizing arms has an outward-facing curved surface junction where the outward-facing curved surface joins the hub; the base of each of the centralizing arms has an inward-facing curved surface junction where the inward-facing curved surface joins the hub; and a radial line passing through the outward-facing curved surface 
	However Swanson et al. discloses wherein: the base of each of the centralizing arms has an outward-facing curved surface junction where the outward-facing curved surface joins the hub; the base of each of the centralizing arms has an inward-facing curved surface junction where the inward-facing curved surface joins the hub; and a radial line passing through the outward-facing curved surface junction is at an acute angle relative to a radial line passing through the inward-facing curved surface junction (paras 82-83, Figs 1,4,7,8,10).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. wherein: the base of each of the centralizing arms has an outward-facing curved surface junction where the outward-facing curved surface joins the hub; the base of each of the centralizing arms has an inward-facing curved surface junction where the inward-facing curved surface joins the hub; and a radial line passing through the outward-facing curved surface junction is at an acute angle relative to a radial line passing through the inward-facing curved surface junction, as Swanson et al. discloses.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).
Rumbaugh et al. in view of Swanson et al. discloses the claimed invention except wherein: the base of each of the centralizing arms has an outward-facing curved surface junction where the outward-facing curved surface joins the hub; the base of each of the centralizing arms has an inward-facing curved surface junction where the 

Regarding claim 18/15, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above. Rumbaugh et al. do not teach wherein the bearing body, hubs and arms are formed of a single piece of monolithic non-magnetic material. 
	However Swanson et al. discloses wherein the bearing body, hubs and arms are formed of a single piece of monolithic non-magnetic material (para 74).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson 
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).

Regarding claim 19/15, Rumbaugh et al. in view of Swanson et al. discloses the invention as discussed above. Rumbaugh et al. do not teach wherein: the outward-facing curved surface of each of the arms is a compound curve with more than one radii; and the inward-facing curved surface of each of the arms is a compound curve with more than one radii. 
	However Swanson et al. discloses wherein: the outward-facing curved surface of each of the arms is a compound curve with more than one radii; and the inward-facing curved surface of each of the arms is a compound curve with more than one radii (paras 82-83).
Therefore it would have been obvious to a person having ordinary skill in the art before the effective filing of the invention to modify Rumbaugh et al. in view of Swanson et al. wherein: the outward-facing curved surface of each of the arms is a compound curve with more than one radii; and the inward-facing curved surface of each of the arms is a compound curve with more than one radii, as Swanson et al. discloses.
The motivation to do so would provide a vibrational energy absorbing compliant mount (para 89 of Swanson et al.).
Rumbaugh et al. in view of Swanson et al. discloses the claimed invention except wherein: the outward-facing curved surface of each of the arms is a compound curve 

Regarding claim 20/15, Rumbaugh et al. discloses further comprising: a first thrust washer (71) between the hub (55) and the first rotor section (37); a second thrust washer (71) between the hub and the second rotor section (37); and wherein an outer diameter of each of the thrust washers (71) is no greater than an outer diameter of the hub (55).
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In claim 14/10 inter alia, the specific limitations of “…wherein: the bearing sleeve has a first end in abutment with the first rotor section and a second end in .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for details.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAISHADH N DESAI whose telephone number is (571)270-3038.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NAISHADH N. DESAI
Primary Examiner
Art Unit 2834



/NAISHADH N DESAI/Primary Examiner, Art Unit 2834